ERVIN, Judge,
dissenting.
I respectfully dissent. I would grant the motion to recall mandate and reverse and remand the departure sentence imposed pursuant to the Albritton (Albritton v. State, 476 So.2d 158 (Fla.1985)) reasonable doubt standard. As appears from the majority’s opinion, reasons one and four of the four reasons given for departure must now be considered invalid. Reasons two and three are based upon a single, valid, underlying foundation: the professional manner in which the crime was committed.
Because I do not have the gift of prophecy, I would remand the case for resentenc-ing.